Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 1 of 20 PageID #:1



 Stacey Vucko, SBN 6296832
 VUCKO LAW LLP
 2208 Midwest Road, Suite 104
 Oak Brook, IL 60523
 San Francisco, CA 94108
 Telephone:    312.522.2517
 svucko@vuckolaw.com

 Joshua Konecky, to appear pro hac vice
 James Bloom, to appear pro hac vice
 Sarah McCracken, to appear pro hac vice
 SCHNEIDER WALLACE
 COTTRELL KONECKY LLP
 2000 Powell Street, Suite 1400
 Emeryville, CA 94608
 Telephone: (415) 421-7100
 Facsimile: (415) 421-7105
 jkonecky@schneiderwallace.com
 jbloom@schneiderwallace.com
 smccracken@schneiderwallace.com


 Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 VALINDA STEPHENS and BERNARD                CASE NO. 2020-CV-4305
 SHURN d/b/a BNVS TRANSPORT LLC,
 and, DAMIEN MUHAMMAD d/b/a MEIN             CLASS ACTION COMPLAINT;
 & MEEN TRUCKING, individually and on
 behalf of all others similarly situated,    (1) TRUTH IN LEASING ACT

               Plaintiffs,                   (2) COMMON LAW
 v.

 C&K TRUCKING, LLC,                          JURY TRIAL DEMANDED

                Defendant.



        Plaintiffs, Valinda Stephens, Bernard Shurn, and Damien Muhammad, by and through

 their undersigned attorneys, hereby bring this Class Action Complaint against Defendant C&K

 Trucking, LLC (“C&K Trucking”) and allege as follows:




                                              1
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 2 of 20 PageID #:2


                                    NATURE OF THE CASE

        1.      Plaintiffs bring this case as a class action under the Truth in Leasing Act (“TILA”),

 49 U.S.C. § 14704(a)(2) and Illinois common law of contract and fraud. The TILA is a federal

 law that protects small “owner-operators,” including Plaintiffs, against being misled and

 defrauded by larger trucking companies, such as Defendant C&K Trucking. Throughout the

 relevant time period covered by this action, Defendant C&K Trucking has engaged in an ongoing

 and repeated practice of violating the TILA in its dealings with Plaintiffs and the Class of owner-

 operators described below.

        2.      Defendant C&K Trucking is in the business of providing “intermodal drayage”

 services to shippers across the United States. Intermodal drayage refers to the use of trucks to

 move freight from one mode of transportation to another (e.g., from a cargo ship to a train). To

 provide these services to its clients (the “Shippers”), Defendant enters into standardized

 agreements with hundreds of much smaller owner-operators, including named Plaintiffs Valinda

 Stephens, Bernard Shurn, and Damien Muhammad. For the most part, these owner-operators are

 modest “mom and pop” companies. They often consist of just one or two individuals who, despite

 a formal business name and structure, do all the work themselves and have very little bargaining

 power when compared to a large carrier, such as Defendant.

        3.      Under Defendant’s standardized agreements, the owner-operators must provide a

 truck to lease to Defendant. The owner-operators themselves often do not have sufficient funds

 to own the truck outright, and thus rely on financing and/or have older trucks that incur substantial

 maintenance and repair costs. Defendant does not pay for any of these maintenance or repair

 costs, but does obtain legal possession and control over the trucks by leasing them from the owner-

 operators. Once the trucks are leased, Defendant continues to contract with the same owner-

 operators to use the now-leased trucks to provide the drayage services to the shippers.

        4.      While the owner-operators are the individuals personally driving the trucks and

 doing the work, they do not have any contractual relationship with the Shippers, who remain the

 clients of Defendant. Instead, the owner-operators depend on Defendant for their compensation.

        5.      Defendant’s standardized contracts with the owner operators require it to pay the




                                                  2
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 3 of 20 PageID #:3


 owner-operators a certain amount for hauling loads tendered by Defendant, less certain

 “withholdings.” However, Defendant has a pattern and practice of paying the owner operators

 substantially less than the amount to which it agreed. Defendant also calculates the owner

 operators’ pay in an opaque, confusing, arbitrary, and contradictory fashion, without providing

 the owner-operators visibility into the way the calculations are being performed, or sufficient

 information to verify or challenge the calculations. This results in the owner-operators constantly

 being short-changed on their pay.

        6.      Ms. Stephens and Mr. Shurn, d/b/a BNVS Transport LLC, signed contracts with

 C&K Trucking on or about May 28, 2019 and January 10, 2020. Mr. Muhammad, d/b/a Mein &

 Meen Trucking, signed a contract with C&K Trucking on or about October 2, 2019. All three

 contracts are nearly identical. True and correct copies of the contracts are attached hereto as

 Exhibits 1, 2, and 3.

        7.      Defendant has a pattern of paying the owner-operators lower rates than it

 represents it will pay them. For example, Defendant represented, via its contracts, that it would

 pay all three Plaintiffs a certain rate for their work, then failed to honor that rate. As another

 example, Defendant, through its dispatchers, quoted certain rates to Plaintiffs before they

 accepted loads. After Plaintiffs completed the assignment, Defendant then frequently paid

 Plaintiffs a different, lower rate than the rate it had previously quoted. On at least one occasion,

 Ms. Stephens contacted Defendant regarding the rate of pay and received three different answers

 from various personnel, including Defendant’s dispatchers, regarding the pay rate for the load.

 This experience is typical not just for Plaintiffs, but for other Class members as well.

        8.      Defendant also fails to make clear how much it will pay owners, in violation of its

 contracts and the regulations. C&K fails to itemize and explain how it computes “charge-backs,”

 or deductions, despite its legal obligation to do so under TILA and its contracts, and despite the

 owner-operators’ requests that it do so. (E.g., Exs. 1, 2 and 3, ¶ 12, Appx. C; 49 C.F.R. §

 376.12(g) and (h)). Consequently, C&K significantly underpays owner-operators. C&K also

 refuses to provide owner-operators documentation necessary to understand charge-backs and

 settlement statements, in violation of its contracts and the regulations. Similarly, Defendant fails




                                                  3
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 4 of 20 PageID #:4


 to provide proper accounting for owner-operators’ escrow accounts, in violation of its

 standardized contracts and the regulations. (E.g., Exs. 1, 2, and 3, ¶ 17, Appx. C; 49 C.F.R. §

 376.12(k)).

         9.      C&K Trucking’s dishonest, unlawful conduct results in owner-operators receiving

 far less compensation than it owes them. In Plaintiffs’ situation, for example, C&K Trucking

 underpaid them to the tune of tens of thousands of dollars, if not more.

         10.     Defendant is an “authorized carrier” under the TILA. The TILA provides strict

 disclosure requirements and other protections to allow owner-operators to understand how their

 payments and withholdings are calculated, and to prevent the kind of chronic underpayments and

 false calculations made by Defendant here. 49 C.F.R. § 376.12.

         11.     Authorized carriers like Defendant are required to “adhere[] to and perform” the

 TILA requirements. Id. TILA creates a right of action for owners working for authorized carriers

 who violate the requirements. 49 U.S.C. § 14704(a)(2).

         12.     Defendant has failed to comply with its contracts and TILA regulations, exploiting

 owner-operators and unlawfully underpaying them. Plaintiffs bring this action on behalf of

 themselves and other owner-operators to redress the wrongs Defendant has caused through these

 actions.

                                   JURISDICTION AND VENUE

         13.     The Court has jurisdiction over Plaintiffs’ TILA claims under 28 U.S.C. § 1331.

         14.     This Court has supplemental jurisdiction over Plaintiffs’ common law claims

 because they are so related to this action that they form part of the same case or controversy under

 Article III of the United States Constitution.

         15.     This Court has general jurisdiction over Defendant C&K Trucking because it

 resides in this District. This Court has specific jurisdiction over Defendant because it took many

 of the actions described herein in this District or directed those actions specifically at this District.

         16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), inasmuch as

 Defendants have offices, conduct business and can be found in the District, and the causes of

 action set forth herein have arisen and occurred in part in the District. For example, Plaintiffs




                                                    4
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 5 of 20 PageID #:5


 regularly worked for Defendants in this District. Venue is further proper under 29 U.S.C. §

 1132(e)(2) because Defendants have substantial business contacts within the state of Illinois and

 in this District.

                                              THE PARTIES

         17.         Plaintiffs and the proposed Class members as set forth below are current or former

 owner-operators across the United States who contracted with C&K Trucking to lease vehicles

 and provide services for C&K Trucking’s clients throughout the country at any time beginning

 four years before the filing of this Complaint.

         18.         Plaintiffs Valinda Stephens and Bernard Shurn reside in Illinois.       Plaintiffs

 Stephens and Shurn contracted to provide services to C&K Trucking, including in this Judicial

 District, and operated out of a terminal located in this Judicial District. Plaintiff Stephens has

 provided services to Defendant, throughout Illinois, since approximately June 2019.               Ms.

 Stephens has functioned as an owner-operator, working alongside Mr. Shurn; it is a “mom and

 pop” operation with only the two of them. Ms. Stephens estimates that C&K Trucking has

 underpaid her by at least $30,000, if not more.

         19.         Plaintiff Damien Muhammad resides in Illinois. Mr. Muhammad contracted to

 provide services to C&K Trucking twice: first, from approximately February or March 2018

 through August 2019, and second from approximately October 2019 through February 2020. Mr.

 Muhammad operated alone for the vast majority of his time providing services for C&K Trucking,

 with the exception of a short stint in which one other person worked with him. Mr. Muhammad

 estimates that C&K Trucking owes him at least $10,000, if not more.

         20.         Defendant C&K Trucking is and at all relevant times has been engaged in the

 business of providing “intermodal drayage” services throughout the United States. Defendant has

 at least one facility in this judicial district. Defendant C&K Trucking is headquartered in Chicago

 Ridge, IL.

                                      FACTUAL ALLEGATIONS

         A.          C&K Trucking’s Network of Owner-Operators
         21.         C&K Trucking operates a transportation system through which it uses trucks to




                                                     5
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 6 of 20 PageID #:6


 effect the transfer of freight from one mode of transportation to another for its clients

 (“Shippers.”)

        22.      Defendant carries out its operations by contracting with hundreds of owner-

 operators, such as Plaintiffs.    Under these written contracts, Defendant leases the owner-

 operators’ trucks, with the owner-operators also providing drivers (usually themselves), to

 transport the freight. (Exhibits 1, 2, and 3).

        B.       C&K Trucking’s Owner-Operator Contracts
        23.      Defendant’s standardized contracts with the owner-operators require Defendant to

 pay the owner-operators a certain amount for hauling loads tendered by Defendant. For example,

 under C&K Trucking’s owner-operator contracts with Plaintiffs, it must pay owner-operators a

 specific percentage of C&K’s “Adjusted Gross Revenue,” or AGR, as defined in the contracts,

 and a specific percentage of fuel surcharges, if any are received from Shippers, for hauling loads.

 (Ex. 1, 2 and 3, ¶ 14, Appx. B). So-called “accessorial charges,” which include detention, i.e.

 delays while waiting to load or unload, tarping, and loading and unloading charges, are to be paid

 to owner-operators based upon the same percentage of AGR. (Id., Appx. B, ¶ 1(c)). Per the

 contracts, these rates of pay may only be changed by agreement in writing between C&K

 Trucking and the owner-operators. (Id.)

        24.      C&K Trucking’s owner-operator contracts with Plaintiffs contain lists of items

 that it will “charge back,” or deduct, from owner-operators’ pay if it pays those costs up front.

 Among other items, C&K Trucking includes in this list a vague, catch-all category of “operating

 expenses not otherwise listed.” (Ex. 1-3, Appx. C at p. 15).

        25.      C&K Trucking’s owner-operator contracts with Plaintiffs require owner-operators

 to deposit with it specific amounts of money to be placed in an escrow account. (Ex. 1, 2 and 3,

 ¶ 17). The contracts are broad, vague and non-specific as to the items to which the escrow money

 may be applied. The contracts require C&K Trucking to, inter alia, pay interest to owner-

 operators on the money and provide a “written itemization or explanation” of any deductions

 before making them, on a monthly basis or as part of owner-operators’ “settlement statements”

 (pay statements). (Id.)




                                                  6
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 7 of 20 PageID #:7


        26.     TILA requires Defendant to pay owner-operators within 15 days of C&K’s receipt

 of certain shipping documents from the owner-operators. (49 C.F.R. § 376.12(f)). Under TILA

 regulations, C&K must provide settlement sheets or statements which explain the pay and any

 charge-backs/ deductions it has made from. (E.g., 49 C.F.R. § 376.12(h)).

        27.     C&K Trucking’s standardized contracts require it to pay owner-operators either

 weekly or within 15 days of receiving certain documents from owner-operators. (Ex. 1, 2 and 3,

 ¶ 15). Under its standardized contracts, C&K Trucking must provide “settlement statements,”

 which explain the pay and any charge-backs/deductions it has made. (Id.)

        C.      C&K Trucking’s Route and Pay Policies

        28.     C&K Trucking splits payment for owner-operators’ services into two categories:

 (1) “regional runs” and (2) “cross-town runs,” based on mileage.

        29.     Before beginning a run, an owner-operator contacts C&K Trucking to ask which

 loads are available and their applicable pay rates. C&K Trucking is then supposed to inform the

 owner-operator of the rate either the day of or the day before the assignment.

        30.     C&K Trucking’s policy at first regarding regional run rates was to tell the rates to

 owner-operators verbally. In or about July 2019, C&K Trucking began sending rates to owner-

 operators by text message. Despite these policies, in reality, C&K Trucking representatives

 generally refuse to give rates for regional runs and, even when they do, C&K Trucking will not

 honor those rates.

        31.     C&K Trucking representatives typically tell drivers that they do not know the rates

 for their cross town runs. C&K Trucking representatives thus effectively refuse to provide rates

 at all for cross-town runs. C&K Trucking further sometimes pays owner-operators for a fuel

 surcharge, but does not other times.

        32.     If an owner-operator discovers that any extra work must be done during an

 assignment, he or she lets C&K Trucking know by text or phone call. At that point, C&K

 Trucking is supposed to confirm how much additional pay the owner-operator will receive for the

 additional work. However, C&K Trucking frequently refuses to confirm additional pay amounts

 and brushes owner-operators off. C&K Trucking also sometimes pays owner-operators the local




                                                 7
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 8 of 20 PageID #:8


 rate for regional runs.

        33.     After an owner-operator runs a load, he or she must fill out a “Driver Worksheet”

 by hand. He or she then emails or hand delivers the worksheet to C&K Trucking’s billing office.

        34.      On payday, owner-operators receive a “settlement statement” from C&K

 Trucking. If an owner-operator believes that pay is missing from his or her settlement statement,

 C&K Trucking requires him or her to fill out a separate worksheet to identify and itemize the

 missing pay. Owner-operators then hand deliver or email the separate worksheet to the billing

 office. C&K Trucking’s practice is to effectively ignore valid disputes, either providing owner-

 operators some, but not all of the additional money owed, or nothing at all.

        35.     The named plaintiffs’ experiences bring these common policies to life, as

 discussed below:

        36.     Plaintiffs Stephens and Shurn: Plaintiff Stephens contracted with C&K Trucking

 to provide services to its clients in approximately May 2019. Plaintiff Shurn works with Ms.

 Stephens. Other than Mr. Shurn, Ms. Stephens works with no one else.

        37.     Ms. Stephens frequently found that her pay did not match up with quoted rates

 (when she was able to obtain quotes up front, which did not always happen). Ms. Stephens also

 did not receive itemizations or documentation explaining charge-backs, with rare exceptions.

 Even when it came to those rare exceptions, the itemizations often would add up to less than was

 deducted from her pay. When Ms. Stephens contacted management about pay issues, they

 typically ignored emails, told her they would get back to her, claimed ignorance as to the issues

 she raised, addressed only one question within an email while ignoring the rest, or acted as though

 they were instructing someone to send her additional pay owed, without following through. On

 the rare occasions management addressed specific charge-back issues in response to Ms.

 Stephens’ questions, their answers as to what would be charged back, and by how much, were

 opaque, contradictory, and misleading.

        38.     Defendant has not provided accounting or documentation regarding Ms. Stephens’

 escrow account, in violation of its contract with her and TILA regulations. Defendant also

 frequently took longer than fifteen days to pay Ms. Stephens for loads, in violation of its contract




                                                  8
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 9 of 20 PageID #:9


 with her and TILA regulations.

        39.     On several occasions, Defendant quoted Ms. Stephens multiple (sometimes

 conflicting) rates for a load, then paid her less. Ms. Stephens also found that Defendant’s agents

 typically refused to quote any rates at all for cross-town runs. If Ms. Stephens requested a rate

 for a cross-town run, Defendant’s agents usually said they would get back to her but would then

 give the run to someone else. Ms. Stephens began doing regional runs because of these issues,

 because Defendant paid higher rates for regional runs, and because Defendant’s agents would

 usually quote the rate before a regional run. After Ms. Stephens switched to regional runs,

 however, Defendant did not consistently provide rates up front. Even when Defendant did so, it

 frequently paid Ms. Stephens what turned out to be local rates or otherwise underpaid her.

        40.     Defendant also unilaterally changed the rates for certain customers without

 informing Ms. Stephens. For example, with a customer called Saia, Ms. Stephens discovered in

 approximately January 2020 that Defendant was paying her less than the usual rate. Ms. Stephens

 contacted Defendant about this pay discrepancy, at which point Defendant persuaded Ms.

 Stephens by phone and Google Text to do the Saia run by promising to pay her the higher rate on

 a previous settlement statement. However, after Ms. Stephens did the run, Defendant did not

 follow through on the agreement and underpaid her. Ms. Stephens disputed the underpayment all

 the way up Defendant’s chain of command. Defendant explicitly told Ms. Stephens, including in

 writing through its Vice President, that it would not honor its agreement with her As another

 example, Ms. Stephens was quoted a rate of $615.00 for a customer called Berco via Google Text

 and email. However, Defendant lowered the Berco rate without Ms. Stephens’ knowledge or

 permission, sometimes underpaying Ms. Stephens by two hundred dollars or more. These are

 just a couple examples of how Defendant has unilaterally changed the rates without informing

 Plaintiffs. Additionally, the amount by which Defendant has underpaid Ms. Stephens in general

 has worsened over time.

        41.     Ms. Stephens and Mr. Shurn also found that, on occasion, Defendant was dishonest

 as to documentation requirements for receiving pay.        In one instance, Defendant’s agents

 instructed Mr. Shurn, as a prerequisite to receiving pay, to give them only one document, and




                                                 9
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 10 of 20 PageID #:10


  leave the rest in the trailer. Mr. Shurn complied. Afterwards, Defendant’s agents refused to pay

  Mr. Shurn, stating they refused to do so because he did not directly provide them with the

  documentation he had placed in the trailer on their instruction. Ms. Stephens and Mr. Shurn

  disputed Defendant’s failure to pay. It took Defendant approximately two months to pay anything

  for the load. Even then, Defendant paid less than the rate it had quoted.

         42.     Plaintiff Muhammad: Plaintiff Muhammad found that even when Defendant’s

  agents quoted him rates before he ran loads (an obligation which Defendant all too often ignored),

  Defendant typically failed to honor those rates, sometimes underpaying by hundreds of dollars.

  Mr. Muhammad did not receive proper itemizations, explanations, or documentation regarding

  charge-backs, making it difficult, if not impossible, for him to dispute underpayments. Defendant

  refused to provide Mr. Muhammad with requested documentation, such as freight bills, when he

  asked to see such documentation. On occasion, Defendant refused to pay him at all, stating that

  even though he had provided the necessary documentation, they would include the pay in the next

  check. Sometimes Defendant followed through on including payment in the next check, and

  sometimes did not.      Defendant has consistently failed to provide proper accounting or

  documentation regarding Mr. Muhammad’s escrow account, in violation of its contract with him

  and TILA regulations.

                                CLASS ACTION ALLEGATIONS

         43.     Plaintiffs bring Causes of Action One through Four as a class action on behalf of

  themselves and all others similarly situated pursuant to Federal Rule of Civil Procedure 23(a),

  and 23(b)(2) and/or (b)(3).

         44.     Plaintiffs seek to represent the following class (referred to herein as the “TILA

  Class”):

             “All current or former owner-operators across the United States who
             contracted with C&K Trucking to lease vehicles and provide services for
             C&K Trucking’s clients at any time beginning four years before the filing
             of this Complaint.”
         45.     Plaintiffs seek to represent the following subclass within the broader Class defined

  above (“Illinois Subclass”):
            i. All current or former owner-operators who contracted with C&K Trucking to lease
                 vehicles and provide services for C&K Trucking’s clients at any time beginning


                                                  10
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 11 of 20 PageID #:11


                    ten years before the filing of this Complaint, and who presented themselves for
                    work in Illinois.

         D.         Ascertainability

         46.        The proposed Class is ascertainable because it comprises a discrete, well defined

  and objectively identifiable group – all current or former owner-operators across the United States

  who contracted with C&K Trucking to lease vehicles and provide services for C&K Trucking’s
  clients at any time beginning four years before the filing of this Complaint. The Class members

  have been assigned truck numbers are easily identifiable from Defendants’ business records. The

  Illinois Subclass is similarly discrete, well-defined, and objectively identifiable.

         E.         Numerosity

         47.        Defendants have contracted with several hundred owner-operators or more to

  provide intermodal drayage services nationwide within the four years preceding the filing of this

  Complaint. Class members are therefore far too numerous to be individually joined in this

  lawsuit.

         F.         Existence and Predominance of Common Questions of Law and/or Fact

         48.        Common questions of law and/or fact exist as to the members of the Class and, in

  addition, common questions of law and/or fact predominate over questions affecting only

  individual members of the Class. The common questions include the following:

               i.   Whether C&K Trucking’s standardized contract with owner-operators violates

                    TILA regulations;

             ii.    Whether C&K Trucking’s conduct and policies have resulted in violations of

                    TILA regulations;

             iii.   Whether C&K Trucking has not adhered to and performed 49 C.F.R. § 376.12’s

                    requirements;

             iv.    Whether C&K Trucking’s standardized contracts fail to clearly disclose the

                    actual calculation methods used to determine the amount to be paid to operator-

                    owners;

              v.    Whether C&K Trucking fails to comply with its obligation to make clear how

                    much it would pay owner-operators for their services;



                                                    11
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 12 of 20 PageID #:12


          vi.   Whether C&K Trucking fails to provide the documentation required under 49

                C.F.R. § 376.12 and other applicable regulations, such that owner-operators can

                determine how rates and charges were computed;

         vii.   Whether C&K Trucking’s standard contract fails to clearly specify which items

                may be charged back;

        viii.   Whether C&K Trucking’s standard contract fails to clearly specify how charge-

                backs will be calculated;

          ix.   Whether C&K Trucking fails to afford owner-operators copies of those

                documents necessary to determine the validity of charge-backs;

          x.    Whether C&K Trucking’s standardized contracts fail to properly specify the

                amounts which will be charged back to an owner-operator for insurance;

          xi.   Whether C&K Trucking fails to make clear to owner-operators how much it

                would charge back for insurance;

         xii.   Whether C&K Trucking fails to administer owner-operators’ escrow funds as

                required by 49 C.F.R. § 376.12 and other applicable regulations;

        xiii.   Whether C&K Trucking makes payment to owner-operators contingent on

                documents it is prohibited from demanding as a precondition for payment;

        xiv.    Whether C&K Trucking fails to provide sufficient explanation of payments and

                charge-backs in its settlement statements;

         xv.    Whether C&K Trucking fails to provide settlement statements in a timely

                manner;

        xvi.    Whether C&K Trucking has engaged in a pattern and practice of failing to pay

                owner-operators the amounts to which they are entitled under their contracts and

                applicable law;

        xvii.   Whether C&K Trucking has engaged in a pattern and practice of charging back

                more from the owner-operators than it is legally and contractually entitled to;

       xviii.   Whether C&K Trucking fails to notify owner-operators of changes in existing

                deduction items;




                                                12
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 13 of 20 PageID #:13


         xix.    Whether C&K fails to properly account for its handling of owner-operators’

                 escrow accounts;

          xx.    The injunctive and/or monetary relief to which Plaintiffs and the Class may be

                 entitled because of the violations alleged herein;

                 Additionally, as to the Illinois Subclass:

         xxi.    Whether C&K Trucking’s policies and practices result in false statements of

                 material fact to owner-operators regarding, inter alia, their pay rates, charge-

                 backs, the method of calculating pay, and the pay to which they were entitled;

        xxii.    Whether C&K Trucking is aware that its policies and practices result in false

                 statements of material fact to owner-operators regarding, inter alia, their pay

                 rates, charge-backs, the method of calculating pay, and the pay to which they

                 were entitled;

        xxiii.   Whether C&K Trucking intended its false statements regarding, inter alia, their

                 pay rates, charge-backs, the method of calculating pay, and the pay to which they

                 were entitled to induce owner-operators to contract with it, and to continue

                 providing services to its clients;

        xxiv.    Whether owner-operators relied upon C&K Trucking’s false statements in

                 choosing to contract with C&K Trucking and provide ongoing services to its

                 clients;

        xxv.     The injunctive and/or monetary relief to which Plaintiffs and the Subclass may

                 be entitled because of the violations alleged herein;

         G.      Typicality

         49.     Plaintiffs’ claims are typical of the claims of the Class. Defendant’s common

  course of conduct of violating TILA regulations and its contracts, thereby underpaying owner-

  operators, caused Plaintiffs and the proposed Class to sustain the same or similar injuries and

  damages. Plaintiffs’ claims are thereby representative of and co-extensive with the claims of the

  proposed Class.




                                                      13
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 14 of 20 PageID #:14


         H.      Adequacy

         50.     Plaintiffs are adequate representatives of the Class because they are members of

  the Class and their interests do not conflict with the interests of the members of the Class they

  seek to represent. Plaintiffs have retained counsel competent and experienced in complex class

  action litigation, and Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their

  counsel will fairly and adequately protect the interests of members of the Class.

         I.      Predominance

         51.     Questions of law and/or fact regarding Defendant’s policies and practices and

  whether they comply with TILA regulations and/or its standardized contracts, predominate over

  any questions affecting individual class members. Similarly, questions of law and/or fact

  regarding Defendant’s deliberate misrepresentations regarding pay predominate over any

  questions affecting individual class members.

         J.      Superiority

         52.     The class action is superior to other available means for the fair and efficient

  adjudication of this dispute. The injury suffered by each member of the Class, while meaningful

  on an individual basis, is not of such magnitude as to make the prosecution of individual actions

  against Defendants economically feasible. Furthermore, individualized litigation increases the

  delay and expense to all parties and the court system presented by the legal and factual issues of

  the case. In contrast, the class action device presents far fewer management difficulties and

  provides the benefits of single adjudication, economy of scale, and comprehensive supervision

  by a single court, and avoids the problem of inconsistent judgments.

         K.      Injunctive and Declaratory Relief

         53.     Injunctive and corresponding declaratory relief for the Class as a whole is

  appropriate under Federal Rule of Civil Procedure 23(b)(2), as Defendants’ standardized contracts

  apply generally to the class, as do Defendants’ policy, pattern, and/or practice of refusing to

  comply with TILA regulations, such that final injunctive relief or corresponding declaratory relief

  is appropriate respecting the class as a whole.




                                                    14
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 15 of 20 PageID #:15


                                          CAUSES OF ACTION

                                      FIRST CAUSE OF ACTION
                                         Truth in Leasing Act
                                        49 U.S.C. § 14704(a)(2)
          54.     Plaintiffs reallege and incorporate by reference the above paragraphs as though

  fully set forth below.

          55.     49 U.S.C. § 14704(a)(2) creates a right of action for damages arising from an

  authorized carrier’s violation of Truth in Leasing Act (“TILA”) regulations.

          56.     Plaintiffs and the Class are “owners” who leased their vehicles to C&K Trucking,

  an “authorized carrier,” for use in C&K Trucking’s business, with Plaintiffs also providing the

  drivers. Plaintiffs are not “agents” of C&K Trucking. Plaintiffs’ leases and contracts with C&K

  Trucking are subject to TILA.

          57.     C&K Trucking’s policies and practices resulted in violations of TILA regulations

  and its contracts/leases with Plaintiffs and the Class, which resulted in the underpayment of

  Plaintiffs and the Class.

          58.     As a direct and proximate result of these violations, Defendant has damaged

  Plaintiffs and the Class in amounts to be determined according to proof at trial.

          59.     Pursuant to 49 U.S.C. § 14704(a)(1), Plaintiffs, on behalf of themselves and the

  other aggrieved owner-operators, are entitled to injunctive relief.

          60.     Pursuant to 49 U.S.C. § 14704(e), Plaintiffs, on behalf of themselves and the other

  aggrieved owner-operators, are entitled to an award of reasonable attorneys’ fees.


                                    SECOND CAUSE OF ACTION
                                        Breach of Contract
                                          Common Law
          61.     Plaintiffs reallege and incorporate by reference the above paragraphs as though

  fully set forth below.

          62.     Plaintiffs and the Class are “owners” who have contracts with C&K Trucking to

  lease their vehicles to it for use in its business.

          63.     Plaintiffs and the Class have been entitled to certain rates and payments under their




                                                        15
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 16 of 20 PageID #:16


  contracts with C&K Trucking.

         64.     C&K Trucking has failed to honor the rates and payments to which Plaintiffs and

  the Class were lawfully entitled.

         65.     C&K Trucking unilaterally changed rates and payments, without following the

  procedure its contracts require and without Plaintiffs’ or the Class’ permission.

         66.     As a proximate result of these contract breaches, Defendant has damaged Plaintiffs

  and the Class in amounts to be determined according to proof at trial.


                                   THIRD CAUSE OF ACTION
                                            Fraud
                                         Common Law
         67.     Plaintiffs reallege and incorporate by reference the above paragraphs as though

  fully set forth below.

         68.     C&K Trucking made false statements of material fact to Plaintiffs and the Class

  regarding its payment and rate structure, and how much it would pay them for their services,

  including but not limited to:

            i.   Quoting specific rates for loads, then paying less;

           ii.   Promising a certain pay structure in its standardized contracts, then failing to honor

                 that structure;

          iii.   Unilaterally lowering the price for loads without informing owner-operators ahead
                 of time/without their consent;

           iv.   Agreeing to honor specific rates for specific loads in response to pay disputes, then

                 failing to honor such agreements;

           v.    Misrepresenting in writing that Defendant was instructing its agents to pay

                 additional monies owed, without actually doing so;

           vi.   Promising higher rates for regional, as opposed to cross-town loads, but then

                 underpaying and/or paying lower, cross-town rates;

          vii.   Misleading owner-operators as to charge-back policies;

         viii.   Misrepresenting that pay would be provided within a certain time frame, then

                 failing to provide some or all of it; and



                                                   16
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 17 of 20 PageID #:17


           ix.      Misleading owner-operators and drivers as to the documentation necessary to

                    receive pay and/or the manner in which such documentation must be provided,

                    then refusing to pay some or all of the monies owed in violation of its

                    representations and agreements.

          69.       Defendant has made false statements and misrepresentations to Plaintiffs and the

  Class on an ongoing, regular basis. Illustrative examples are provided with specificity above.

          70.       C&K Trucking was aware of its false statements of material facts to Plaintiffs and

  the Class because, inter alia:

             i.     Defendant’s agents were aware of the pay rates their standardized contracts

                    provide for, yet refused to honor them;

            ii.     Defendant’s agents were aware of pay rates promised to owner-operators, often in

                    writing through text or e-mail, but then refused to honor those rates;

           iii.     Defendant’s agents provided contradictory and misleading statements in response

                    to pay disputes, or ignored disputes altogether; and

           iv.      Defendant’s agents provided contradictory, misleading information regarding pay

                    rates for specific customers’ loads, charge backs, and other items.

          71.       C&K Trucking intended that Plaintiffs and the Class would rely on such statements

  in choosing to contract initially, and continue to do business with, C&K Trucking, as evidenced

  by, inter alia:

             i.     its agents’ deliberate decision to induce Ms. Stephens to do a run for its client,

                    Saia, by agreeing to honor the previous rate before she did the run, then refusing

                    to honor that agreement afterwards;

            ii.     its decision to fail to honor rates when it did provide rates ahead of time, and to

                    underpay owner-operators;

           iii.     its deliberate decision to promise a specific pay structure in its standardized

                    contracts, and subsequent failure to follow through; and

           iv.      its deliberate decision to obscure the methods of calculating charge-backs, both in

                    its standardized contracts and in addressing pay disputes, thereby misleading and




                                                      17
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 18 of 20 PageID #:18


                     confusing owner-operators, and underpaying them.

         72.         Plaintiffs and the Class relied upon C&K Trucking’s false statements in making

  business decisions, as evidenced by, inter alia,

             i.      Choosing to do a run for a specific client based on Defendant’s representation that

                     it would honor the previous, higher rate, only to find that Defendant refused to

                     follow through;

           ii.       Choosing to accept certain loads based on quoted rates, only to discover that

                     Defendant paid less than the rate quoted; and

           iii.      Choosing to contract with C&K Trucking in the first place based on its

                     representations as to its rate and pay structure.

         73.         As a proximate result of this conduct, Defendant has damaged Plaintiffs and the

  Class in amounts to be determined according to proof at trial, by underpaying them and

  fraudulently inducing them to contract with and continue to do business with C&K Trucking.


                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class they seek to

  represent in this action, request the following relief:

               a. That the Court determine that this action may be maintained as a class action

                     under Federal Rules of Civil Procedure, Rule 23;

               b. For an order appointing Plaintiffs as representatives of the Class;

                  c. For an order appointing Plaintiffs’ attorneys as Class Counsel;

                  d. That the Court find that Defendant has been in violation of TILA by violating its

                     regulations, and of the Common Law by engaging in breach of contract and

                     fraudulent misrepresentation;

                  e. For an order that requires C&K Trucking to pay or otherwise credit Plaintiffs and

                     the Class for all pay to which they are entitled, as restitution of damages incurred

                     as a direct and proximate result of Defendants’ violations of TILA, as well of its

                     breaches of contract and fraudulent misrepresentation;

                  f. That the Court enjoin Defendant from further violations of TILA pursuant to



                                                       18
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 19 of 20 PageID #:19


               Federal Rule of Civil Procedure 23(b)(2), 49 U.S.C. § 14704(a)(1), and other

               applicable law;

           g. Prejudgment interest under Gorstein Enter. v. Quality Care-USA, Inc., 874 F.2d

               431, 436 (7th Cir. 1989), its progeny, and other applicable law, holding

               prejudgment interest is presumptively available to victims of Federal law

               violations;

           h. That Plaintiff and the Class be awarded reasonable attorneys’ fees pursuant to 49

               U.S.C. § 14704(e), and/or other applicable law;

           i. That Plaintiff and the Class be awarded costs pursuant to Federal Rule of

               Procedure 54, and/or other applicable law;

           j. Any and all other applicable statutory penalties, as provided by law; and

           k. For such other and further relief as this Court deems just and proper.



                                             Respectfully submitted,



  DATED: July 22, 2020               VUCKO LAW LLP


                                             By:    /s/ Stacey Vucko
                                                    Stacey Vucko
                                                    Attorneys for Plaintiffs


                                     SCHNEIDER WALLACE COTTRELL
                                     KONECKY LLP


                                             By:    /s/ James Bloom
                                                    James Bloom
                                                    Attorneys for Plaintiffs




                                               19
Case: 1:20-cv-04305 Document #: 1 Filed: 07/22/20 Page 20 of 20 PageID #:20


                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues so triable as a matter of right.




  DATED: July 22, 2020                          VUCKO LAW LLP


                                                By:     /s/ Stacey Vucko
                                                        Stacey Vucko
                                                        Attorneys for Plaintiffs


                                                SCHNEIDER WALLACE COTTRELL
                                                KONECKY LLP


                                                By:     /s/ James Bloom
                                                        James Bloom
                                                        Attorneys for Plaintiff




                                                  20
